Appeal by defendant from a judgment of the Supreme Court, Richmond County (Di Vernieri, J.), rendered April 26,1979, convicting him of attempted murder in the second degree, assault in the first degree (two counts), burglary in the second degree (two counts), attempted rape in the first degree, sexual abuse in the first degree and petit larceny, upon a jury verdict, and imposing sentence. Judgment affirmed. We cannot agree with our dissenting colleagues that reversal of this conviction is mandated by errors in the Trial Judge’s instructions to the jury. As to the charge on intent, the limited portion quoted in the dissent was admittedly violative of the holding in Sandstrom v Montana (442 US 510). However, the offensive language was only part of a lengthy charge on the subject which, for the most part, was clear and correct. And, in any event, any error in the charge on intent was clearly harmless. After he announced his intent to rape the complainant, the defendant led her to the bedroom of her home. There he touched her breast and, when she tried to stall for time, he grabbed her and produced a “blade”. A struggle ensued, the blade was placed at the complainant’s neck, and she fainted. When she lost consciousness, she was fully clothed. When her daughter later discovered her lying on the bedroom floor near death, the complainant was unclothed above the waist and exhibited various injuries, among which was a slash across her throat from ear to ear so deep that a treating physician would later testify that the cut “looked like a big open wound where you could see all the way back into the throat, and there was a lot of blood.” In our view, it is entirely unrealistic to suggest that there was any ambiguity surrounding the intent with which the defendant slashed the throat of the complainant at a time when she may well have already been unconscious. Hence, we conclude that the Sandstrom error was harmless beyond a reasonable doubt. (See People v Crimmins, 36 NY2d 230.) The trial court’s charge on alibi was likewise erroneous but harmless in the circumstances of this case. Alibi testimony was given solely by the defendant’s mother. The close proximity between the defendant’s home and the scene of the crime, coupled with the time sequences involved, suggest that the purported alibi was not entirely inconsistent with the defendant’s commission of the crime. Moreover, the defendant failed to call his girlfriend who, according to his own statements and his mother’s testimony, could have supported the asserted alibi. (Cf. People v Rodriguez, 38 NY2d 95.) And, in any event, the defendant’s guilt was demonstrated by overwhelming evidence. The complainant testified that the defendant had gained entry into her home by representing himself as a landscaper and that, during the course of the crime, he had told her that his mother was a “witch” and that he did not like her. During a subsequent conversation with the police prior to his arrest, the defendant said that he was a free-lance landscaper who went from house to house to solicit business. He also told the police that he did not get along with his family. More important, however, was the manner in which the defendant came to the attention of the police and was subsequently identified as the perpetrator. Some nine days after the crime, the defendant approached a detective to ask about the progress of the investigation and to describe his psychic visions of the crime. In doing so, he revealed knowledge of an important detail of the crime scene which the police had withheld from the public. Having thus aroused police suspicions, the defendant was asked whether he would agree to be photographed. He did and his picture was subsequently selected unhesitatingly by the complainant from an array which is not challenged as unfair in any way. In court, the complainant positively *909identified the defendant as the perpetrator and the record demonstrates that her identification was based on an ample opportunity to observe the defendant both prior to and during the crime. They had conversed for some 10 minutes in the complainant’s home before the attack began. Thereafter, during the assault itself, the complainant observed the defendant at very close range for an additional period of time. In our view, therefore, the defendant’s guilt was established beyond question and any error in the charge relating to his less than “air-tight” alibi must be deemed harmless. (See People v Crimmins, supra.) Finally, we note that no objection was raised at trial to any portion of the jury charge and, accordingly, the errors upon which the dissenters would reverse have not been preserved for review as questions of law. (See, e.g., People v Thomas, 50 NY2d 467.) And, unlike our dissenting colleagues, in view of the overwhelming proof of guilt, we are unpersuaded that this is a case which properly calls for the exercise of our interest of justice jurisdiction in the defendant’s behalf. Mollen, P. J., Weinstein and Thompson, JJ., concur.